DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/14/2022 have been entered and fully considered.  Claims 1, 11, 13, 15-19, 22, 24-28, and 30-35 are pending.  Claims 2-10, 12, 14, 20-21, 23, and 29 are cancelled.  Claims 1, 11, 15, 26, 28, and 30-34 are amended.  Claims 1, 11, 13, 15-19, 22, 24-28, and 30-35 are examined herein.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13, 16-17, 19, 30, and 32 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0252743 A1 (“Liu”).
Regarding claims 1 and 11, Liu discloses lithium-ion battery 1 and method of making the lithium-ion battery 1 (Abstract; Figs. 2, 6, 10; [0053]).  The battery comprises a lithium-ion electrochemical reaction cell 12 and a sealed mandrel 2 (Fig. 2).  The lithium-ion electrochemical reaction cell 12 comprises an anode, a cathode, and a separator between the anode and the cathode ([0078]).  The lithium-ion electrochemical reaction cell 12 is wound around the sealed mandrel 2 (i.e. in a jelly roll configuration) (Figs. 2, 9; [0053]-[0054], [0078]).  The sealed mandrel 2 comprises in various combinations an outer case 1030, an end seal 1010, top section 1050A, and/or bottom section 1050B (collectively the “film”) (Fig. 10; [0081]-[0083]).  Phase change material (PCM) 1020 is disposed inside the film.  The film inherently has a first melting temperature.  The PCM inherently has a second melting temperature.  For the disclosure of the materials of the film and the PCM, the first and second melting temperatures are different ([0039], [0054], [0079]).
The sealed mandrel 2 meets the limitation of “film” (i.e. a thin layer or coating) due to the disclosure of the radius of the mandrel and the PCM radius.  In an embodiment, Liu discloses the mandrel has a radius of 4 mm ([0065]) and the PCM has a radius of 3.8 mm (Fig. 5), meaning the walls of the mandrel have a maximum thickness of 0.2 mm.  This is considered to meet the limitation of “film.” 
However, even if Liu does not expressly disclose the sealed mandrel 2 is a film, it would have been obvious to form the sealed mandrel such that it is a film.  Liu discloses an increasing PCM radius increases the absorption of the heat generated from the battery cells, thereby decreasing the temperature of the battery pack, and at the same time improves the temperature uniformity of the battery pack ([0063]).  As would be clear to one having ordinary skill in the art, within a battery of a given size (e.g. an 18650 battery), increasing the size of the mandrel would necessarily mean less volume available for the electrodes and therefore a lower capacity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the components, including the thickness of the walls of the sealed mandrel, to decrease the temperature of the battery pack and improve the temperature uniformity of the battery pack and also increase the capacity of the battery.  This results in a decrease in the thickness of the walls of the mandrel, rendering obvious the limitation “film.”
Regarding claim 13, Liu discloses the method of claim 11.  As shown in Fig. 9, the battery is a cylindrical battery 900A with the sealed mandrel disposed in the center of the cylindrical battery.
Regarding claim 16, Liu discloses the method of claim 11.  The battery comprises an outer case 11 (Figs. 2, 9).  The lithium-ion electrochemical reaction cell 12 is placed within the outer case 11 and the outer case 11 contacts the lithium-ion electrochemical reaction cell 12 (Fig. 9).
Regarding claim 17, Liu discloses the method of claim 11.  Liu discloses the PCM material changes from solid to liquid ([0039]) and is inherently capable of absorbing heat in association with a thermal runaway event.
Regarding claim 19, Liu discloses the method of claim 11.  Liu discloses examples of the PCM such as sodium sulphate (Na2SO4) ([0039]).  This material inherently has a heat of fusion of at least 85 kilojoules/kilogram.  See Table 1 in the instant specification.
Regarding claims 30 and 32, Liu discloses the apparatus of claim 1 and the method of claim 11.  As shown in Fig. 9, the mandrel is wrapped by the jelly roll and the top and bottom surfaces of the mandrel are exposed.

Claim Rejections - 35 USC § 103
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of US 2010/0028758 A1 (“Eaves”).
Regarding claim 15, Liu discloses the method of claim 11.  Liu discloses the body of the sealed mandrel may comprise a combination of non-thermally conductive or low thermal conductivity materials, medium thermal conductivity materials, and high thermal conductivity materials ([0079]) but is silent regarding the film comprising polyethylene or polypropylene.
Eaves discloses a battery pack with a thermal suppression element (Abstract).  The thermal suppression element comprises a pouch containing a PCM ([0021]).  Eaves discloses the pouch may be formed from a laminate including a metal film layer, typically aluminum, with one or more polymer film layers provided on either side of the aluminum film, to allow heat-sealing of the film members to fabricate the pouch.  Example polymer film layer comprise polyethylene or polypropylene (successive layers of 90 gauge oriented polypropylene, 15 pound polyethylene, 0.000285'' aluminum foil, and 40 pound low density polyethylene film) ([0042]).  This material exhibits very low vapor permeability, rendering the thermal runaway suppression elements according to the invention capable of preventing thermal runaway over long periods, and is easily bonded using conventional techniques and equipment ([0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a portion of the body of the sealed mandrel from the material of Eaves because Eaves teaches the material exhibits very low vapor permeability, providing prevention of thermal runaway over long periods, and it is easily bonded using conventional techniques and equipment.
Regarding claim 22, Liu discloses the apparatus of claim 1.  Liu does not expressly disclose the phase change material has a total enthalpy of fusion that is approximately equal to a total energy generated by the thermal runaway event such that the total energy generated by the thermal runaway event is absorbed by melting the phase change material.
Eaves discloses a thermal runaway suppression system for a battery pack (Abstract) and teaches the concept of providing sufficient thermal mass to absorb the heat released by a cell that is essentially on fire to substantially limit or completely prevent thermal runaway ([0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sufficient thermal mass of PCM material to substantially limit or completely prevent thermal runaway as taught by Eaves.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of US 2007/0104988 A1 (“Nishii”).
Regarding claim 18, Liu discloses the method of claim 11.  Liu discloses examples of PCMs, including paraffins but is silent regarding the PCM comprising sodium perchlorate.
Nishii discloses a coolant comprising a phase change material (Abstract).  Nishii discloses examples of the phase change materials include NaClO4∙H2O (sodium perchlorate monohydrate) ([0030]-[0031]) and paraffins ([0032]-[0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NaClO4∙H2O taught by Nishii for the PCM of Liu because Nishii discloses NaClO4∙H2O is an equivalent to a paraffin PCM.

Claims 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of US 2017/0149103 A1 (“Yang”).  Supporting evidence provided by American Elements.
Regarding claim 24, Liu discloses the apparatus of claim 1.  Schaller does not expressly disclose the phase change material comprises a salt with a melting point between 200°C and 800°C.
Yang discloses a battery pack having a phase change material (Abstract).  The system may contain at least one layer contains a flame retardant PCM, while at least one other layer contains a PCM with a lower melting temperature (Abstract).  The flame retardant PCM serves to prevent the battery pack from catching on fire or prevent a first from spreading within the battery pack if one occurs ([0006]) and can protect the cells during battery catastrophic failure; and thereby provide all-around protection to the cells ([0052]).  Yang teaches magnesium sulfate heptahydrate is a flame retardant PCM ([0047], [0052], [0054], [0058], [0060]).  As shown by American Elements, magnesium sulfate heptahydrate has a melting point of 250ºC.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame retardant PCM as taught by Yang to prevent the battery pack from catching on fire and protect the cells during battery catastrophic failure.
Regarding claim 27, Liu discloses the apparatus of claim 1.  The battery cell of Liu inherently has a thermal runaway temperature associated with it; however, Liu does not expressly disclose the phase change material has a melting temperature that is approximately equal to the thermal runaway temperature.
Yang discloses a battery pack having a phase change material (Abstract).  The system may contain at least one layer contains a flame retardant PCM, while at least one other layer contains a PCM with a lower melting temperature (Abstract).  The flame retardant PCM serves to prevent the battery pack from catching on fire or prevent a first from spreading within the battery pack if one occurs ([0006]) and can protect the cells during battery catastrophic failure; and thereby provide all-around protection to the cells ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame retardant PCM as taught by Yang to prevent the battery pack from catching on fire and protect the cells during battery catastrophic failure.  As to the melting temperature, it would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the melting temperature of the flame retardant PCM to achieve the goal of Yang of preventing the battery pack from catching on fire or prevent one from spreading.
Regarding claim 28, modified Liu discloses the apparatus of claim 27.  The thermal runaway temperature of the battery cell must inherently be above the normal operating temperature of the battery cell, otherwise the battery cell would experience thermal runaway during normal operation.

Claims 25 and 35 rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of US 5,795,674 (“Shiota”).
Regarding claims 25 and 35, Liu discloses the apparatus of claim 1 and the method of claim 11.  Liu does not expressly disclose the battery cell further comprises a cap with a positive temperature coefficient element that increases resistance above a threshold temperature, wherein the threshold temperature is less than a thermal runaway temperature.
Shiota discloses a battery comprising a positive temperature coefficient (PTC) element 13 disposed on an inside of battery cover 11 (Fig. 1; col. 3, lines 16-20).  The PTC element 13 is a thermo-resistive element such that its electrical resistance increases with increasing temperature of the battery, so that electric current may be interrupted under an adverse heating condition (col. 3, lines 47-51).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PTC element in the battery cover as taught by Shiota to interrupt the current under an adverse heating condition.  As to the threshold temperature, it would have been obvious to select an appropriate threshold temperature of the PTC element such that the PTC element increases its electrical resistance prior to the battery being adversely affected by temperature depending on the particulars of the battery, such as chemistry, etc., based on the teaching of Shiota.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of KR 2004-0043039 A (“Yoon” – machine translation cited herein).
Regarding claims 26 and 34, Liu discloses the apparatus of claim 1 and the method of claim 11.  Liu is silent regarding the phase change material is covered with the separator and rolled into a jelly roll between the anode and the cathode.
Yoon discloses a secondary battery comprising a jelly-roll type electrode assembly (Abstract).  Yoon discloses the structure of the jelly-roll type electrode assembly comprises a center portion (near core O) comprising separator 51 (Figs. 6-9).  In the structure taught by Yoon, the first electrode coating portion and second electrode coating portion are supported, thereby preventing a short circuit of the battery due to collapse of the portion where the first electrode tab is bonded in the thermal stability evaluation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electrode assembly structure of Yoon to prevent short circuit of the battery.  In this combination, given that the phase change material of Liu being present in the center portion of the cell, the center portion comprising the separator as taught by Yoon would meet the structure of the instant claim.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252743 A1 (“Liu” – previously cited) in view of US 2010/0028758 A1 (“Eaves”) and US 2003/0072993 A1 (“Kim”).
Regarding claims 31 and 33, Liu discloses the apparatus of claim 1 and the method of claim 11.  Liu discloses the body of the sealed mandrel may comprise a combination of non-thermally conductive or low thermal conductivity materials, medium thermal conductivity materials, and high thermal conductivity materials ([0079]) but is silent regarding the separator having the first melting temperature.
Eaves discloses a battery pack with a thermal suppression element (Abstract).  The thermal suppression element comprises a pouch containing a PCM ([0021]).  Eaves discloses the pouch may be formed from a laminate including a metal film layer, typically aluminum, with one or more polymer film layers provided on either side of the aluminum film, to allow heat-sealing of the film members to fabricate the pouch.  Example polymer film layer comprise polyethylene or polypropylene (successive layers of 90 gauge oriented polypropylene, 15 pound polyethylene, 0.000285'' aluminum foil, and 40 pound low density polyethylene film) ([0042]).  This material exhibits very low vapor permeability, rendering the thermal runaway suppression elements according to the invention capable of preventing thermal runaway over long periods, and is easily bonded using conventional techniques and equipment ([0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a portion of the body of the sealed mandrel from the material of Eaves because Eaves teaches the material exhibits very low vapor permeability, providing prevention of thermal runaway over long periods, and it is easily bonded using conventional techniques and equipment.
Kim discloses a secondary cell and teaches suitable materials for the separator include polyethylene (PE), polypropylene (PP), and a composite of PP/PE/PP.  The present invention is based on the fact that these materials for the separator easily absorb heat and are thermally cured ([0039]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene (PE) and/or polypropylene (PP) as the material of the separator because Kim teaches these materials easily absorb heat and are thermally cured.
In this combination, the separator and the film comprise the same material and therefore have the same melting temperature.

Response to Arguments
Applicant’s arguments in view of the amendment to the claims, see pp. 6-7, filed 02/14/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112(a) and 112(b) has been withdrawn. 
Applicant's arguments filed 02/14/2022, see pp. 7-8, filed 02/14/2022, with respect to the 102 rejection have been fully considered but they are not persuasive.  
Applicant’s primary argument is that “the outer case 1030, the end seal 1010, the top section 1050A, and/or the bottom section 1050B of Liu, fail to collectively disclose or teach the claimed film since none of them are a film.  As taught in paragraph [0081] of Liu, the outer case 1030 of Liu is formed from a material of high thermal conductivity.”  In response, please consider the following.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the outer case of Liu being formed from a material of high thermal conductivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that under the broadest reasonable interpretation, “film” does not imply anything about the composition of the film.  A film can be formed from a material of high thermal conductivity, low thermal conductivity, etc.  Nearly any material may form a film and applicant’s specification does not define the film as being composed of any particular materials.
It is the position of the Office that the sealed mandrel 2 of Liu meets the limitation of “film” (i.e. a thin layer or coating) due to the disclosure of the radius of the mandrel and the PCM radius.  In an embodiment, Liu discloses the mandrel has a radius of 4 mm ([0065]) and the PCM has a radius of 3.8 mm (Fig. 5), meaning the walls of the mandrel have a maximum thickness of 0.2 mm.  This is considered to meet the limitation of “film.” 
However, even if Liu does not expressly disclose the sealed mandrel 2 is a film, it would have been obvious to form the sealed mandrel such that it is a film.  Liu discloses an increasing PCM radius increases the absorption of the heat generated from the battery cells, thereby decreasing the temperature of the battery pack, and at the same time improves the temperature uniformity of the battery pack ([0063]).  As would be clear to one having ordinary skill in the art, within a battery of a given size (e.g. an 18650 battery), increasing the size of the mandrel would necessarily mean less volume available for the electrodes and therefore a lower capacity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the components, including the thickness of the walls of the sealed mandrel, to decrease the temperature of the battery pack and improve the temperature uniformity of the battery pack and also increase the capacity of the battery.  This results in a decrease in the thickness of the walls of the mandrel, rendering obvious the limitation “film.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727